As there was no evidence tending to show that the shooting of the plaintiff by Saxton resulted from any fault of the defendants, was directed by them or done by their authority, or was any part, of Saxton's work of cleaning and caring for the lamps in the yard, for which he was employed and which was the sole capacity in which he represented the defendants, it cannot be found that the act of Saxton complained of, whether willful or negligent, was the defendants' act, or within the scope of Saxton's employment by them. McGill v. Granite Co., ante, p. 125; Rowell v. Railroad, 68 N.H. 358; Andrews v. Green, 62 N.H. 436; Wilson v. Peverly,2 N.H. 548.
Exception overruled: judgment for the defendants.
PEASLEE, J., did not sit: the others concurred. *Page 350